IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF A.G., A MINOR       : No. 465 WAL 2014
CHILD                                  :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: R.W.                      : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of November, 2014, the Petition for Allowance of Appeal

is DENIED.